*367SUMMARY ORDER
Plaintiff-Appellant Thomas Delor appeals the judgment of the United States District Court for the Western District of New York, dismissing his civil lawsuit. We assume the parties’ familiarity with the facts of the case, its procedural history, and the scope of the issues on appeal.
Plaintiff-Appellant argues that the District Court erred by ruling that his claims were barred by collateral estoppel and res judicata. We hold, for substantially the same reasons as the District Court, that these claims are precluded. We have considered all of Plaintiff-Appellant’s arguments and have found them to be without merit. Accordingly, the judgment of the district court is AFFIRMED.